         Case 3:20-cv-00784-KAD Document 41 Filed 10/26/20 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


ZOEY METZNER,                                       :
                                                    :
        Plaintiff,                                  :
V.                                                  :    CIVIL NO. 3:20-cv-00784
                                                    :
QUINNIPIAC UNIVERSITY,                              :
                                                    :
                                                    :
        Defendant.                                  :    OCTOBER 26, 2020


            QUINNIPIAC UNIVERSITY’S REPLY MEMORANDUM OF LAW
           IN FURTHER SUPPORT OF ITS MOTION TO STAY DISCOVERY

       The Defendant Quinnipiac University (“Quinnipiac”), by and through its counsel,

respectfully submits this reply memorandum in further support of its Renewed Motion to Stay

Discovery, (Dkt. 37), pending the Court’s ruling on Quinnipiac’s Motion to Dismiss the Plaintiffs’

First Amended Class Action Complaint (“Motion to Dismiss”), (Dkt. 35, 36).

I.     INTRODUCTION

       As demonstrated in Quinnipiac’s Renewed Motion to Stay Discovery, a temporary stay of

discovery pending the resolution of Quinnipiac’s potentially dispositive Motion to Dismiss would

bring an efficient and measured approach to the management of discovery in this case. Given the

unprecedented challenges presently facing Quinnipiac to ensure the health and safety of its campus

community in light of the COVID-19 pandemic, the particular circumstances here weigh strongly

in favor of staying the commencement of discovery, including class discovery, until Quinnipiac’s

Motion to Dismiss is resolved (at which point the Court, Quinnipiac, and both parties’ counsel also

may be closer to resuming normal operations). The Plaintiffs’ Opposition to Quinnipiac’s

Renewed Motion to Stay Discovery largely relies on vague and generalized assertions about the
         Case 3:20-cv-00784-KAD Document 41 Filed 10/26/20 Page 2 of 11




strength of Quinnipiac’s Motion to Dismiss, the efficiency of court-moderated discovery disputes,

and the potential prejudice that the Plaintiffs and the putative class would allegedly face by

delaying the commencement of discovery for a short period of time. These factors do not outweigh

the primary factors that this Court should consider in deciding this Motion to Stay—the avoidance

of potentially expensive and wasteful discovery that would place an undue burden on Quinnipiac

in the midst of a pandemic for a short time while the Motion to Dismiss is pending, the outcome

of which could significantly narrow, if not eliminate, the issues in this case. Cuartero v. United

States, No. 3:05CV1161 RNC, 2006 WL 3190521, at *3 (D. Conn. Nov. 1, 2006). Good cause

exists for this Court to enter a stay and this motion should be granted.

II.    LEGAL ARGUMENT

       A.      Quinnipiac’s Pending Motion to Dismiss Has Raised “Substantial Grounds”
               For Dismissal

       The Plaintiffs argue that there is a “high bar” that must be met in order for Quinnipiac to

obtain a stay of discovery. (Dkt. 39, at 2.) This is incorrect. This Court need only find that

Quinnipiac’s Motion to Dismiss raises “substantial grounds or, stated another way, [does] not

appear to be without foundation in law.” ITT Corp. v. Travelers Cas. & Surety Co., No. 3:12-cv-

38 (RNC), 2012 WL 2944357, at *2 (D. Conn. July 18, 2012); Cuartero, 2006 WL 3190521, at

*3. This standard does not require the Court to be fully persuaded of the merits of the Motion to

Dismiss before granting a stay. Rather, the Court may determine that a stay is warranted if it finds

that the motion raises substantial arguments for dismissal. Cuartero, 2006 WL 3190521, at *2;

United States ex rel. Ameti v. Sikorsky Aircraft Corp., No. 3:14-CV-1223(VLB), 2016 WL

10490528, at *2 (D. Conn. Nov. 28, 2016) (granting motion to stay pending resolution of motion

to dismiss because the defendant’s motion to dismiss was “not unfounded in law”); Turner v.




                                                 2
         Case 3:20-cv-00784-KAD Document 41 Filed 10/26/20 Page 3 of 11




Zickefoose, No. 3:08 CV 01180 DJS, 2009 WL 2983190, at *3 (D. Conn. Sept. 14, 2009) (staying

discovery based on “issues raised in the motion to dismiss”).

       Quinnipiac has raised “substantial issues” regarding the viability of the Plaintiffs’ claims.

Specifically, Quinnipiac’s Motion to Dismiss argues that each and every one of the Plaintiffs’

counts is subject to dismissal under Connecticut’s educational malpractice doctrine and that, even

if the educational malpractice doctrine does not bar the Plaintiffs’ claims, they have failed to state

legally cognizable claims for breach of contract (Count One), breach of implied contract (Count

Two), unjust enrichment (Count Three), and conversion (Count Four) for other independent

reasons. (Dkt. 36, at 10-34.)

       The recent non-binding decisions from trial courts in other states denying motions to

dismiss in similar tuition refund class actions that the Plaintiffs cite in their opposition brief have

no bearing on whether the Plaintiffs in this case have stated viable causes of action under

Connecticut law. For instance, Salerno v. Florida So. College, -- F. Supp. 3d --, 2020 WL 5583522

(S.D. Fla. Sept. 16, 2020), cited by the Plaintiffs, is inapposite. There, the court denied Florida

Southern College’s motion to dismiss the breach of contract claim after reviewing certain language

in Florida Southern College’s publications and determining that the plaintiff had sufficiently

alleged (1) the existence of a contract, (2) a material breach of that contract, and (3) damages

resulting from the breach. Id. at *4-5. This is not the standard for breach of contract claims asserted

against educational institutions in Connecticut that this Court must utilize in determining whether

the Plaintiffs have stated a breach of contract claim. Rather, as discussed more fully in

Quinnipiac’s initial memorandum, there are only three circumstances in which a claim may be

brought against an institution for breach of a contract for educational services. The first

circumstance exists when “the educational program failed in some fundamental respect, as by not



                                                  3
           Case 3:20-cv-00784-KAD Document 41 Filed 10/26/20 Page 4 of 11




offering any of the courses necessary to obtain certification in a particular field.” McNeil v. Yale

Univ., 436 F. Supp. 3d 489, 531 (D. Conn. 2020). The second circumstance occurs if the school

“failed to fulfill a specific contractual promise distinct from any overall obligation to offer a

reasonable program.”1 Id. And the third circumstance occurs if the institution acted “arbitrarily,

capriciously, or in bad faith,” in a “substantial departure from academic norms.” Gupta v. New

Britain Gen. Hosp., 239 Conn. 574, 595 (1996). For the reasons discussed more fully in

Quinnipiac’s memorandum in support of the Motion to Dismiss, the Plaintiffs’ breach of contract

claims do not fall within any of these circumstances. (Dkt. 36, at 17-28.)

         Furthermore, the vast majority of the cases cited by the Plaintiffs as purported support for

their opposition to the Motion to Dismiss are distinguishable because these courts, largely applying

liberal state court rules in notice pleading jurisdictions, not the federal pleading standard, merely

accepted the allegations in the complaint regarding the existence of an alleged contract between

the institutions of higher education and their students, and did not look specifically at the

contractual language to determine whether a specific promise to always provide in-person

instruction had been made (as required by federal pleading standards). (See also Dkt. 36, at 7-8

n.2.) Conversely, in Chong v. Northeastern Univ., No. 20-10844-RGS, 2020 WL 5847626 (D.

Mass. Oct. 1, 2020), the court examined the relevant contract language governing the relationship

between Northeastern and its students and dismissed the breach of contract claims, finding that the

contract tied the payment of tuition to registration for courses, but not to the receipt of any

particular method of course instruction. Id. at *3.



1
  The Plaintiffs’ citation to Doe v. Quinnipiac Univ., 404 F. Supp. 3d 643 (D. Conn. 2019), is inapposite. There, the
court denied Quinnipiac’s motion for summary judgment as to the plaintiff’s breach of contract claim, which alleged
that Quinnipiac had breached its own policies and procedures with respect to the plaintiff’s disciplinary action, relying
on specific promises in Quinnipiac’s Title IX policy and Student Handbook to comply with Title IX. Id. at 667-68.
Here, the Plaintiffs have not cited to any specific promises in the Bulletin or elsewhere made by Quinnipiac to always
provide in-person instruction, and there are none.

                                                           4
         Case 3:20-cv-00784-KAD Document 41 Filed 10/26/20 Page 5 of 11




       Here, the Plaintiffs have failed to state a claim for breach of contract because, among other

reasons, they have not identified a specific identifiable promise to either exclusively provide in-

person on-campus instruction (even during a pandemic) or to provide a prorated refund of tuition

and fees in the event an instructional format change becomes necessary. None of the provisions of

the Bulletin that the Plaintiffs cite in the Amended Complaint is a specific promise to provide in-

person on-campus instruction at all times. Nor is there any provision in the Bulletin that governs

the manner or format in which Quinnipiac was to deliver education or services to its students. The

Plaintiffs cite only broad aspirational language in the Bulletin regarding the residential on-campus

experience. In contrast, specific provisions of the Bulletin make clear that tuition refunds are only

available in certain limited situations—none of which apply here. The Bulletin does not provide

that refunds are available if the means of instruction changes or if a student is dissatisfied with

how a class was taught. (See also Dkt. 36, at 20-27.)

       Quinnipiac’s Motion to Dismiss raises “substantial grounds” and is not without foundation

in law, which is sufficient for this Court to exercise its inherent authority to enter a stay. Moreover,

even if the Court were to dismiss some but not all of Plaintiffs’ allegations, that could substantially

narrow the scope of appropriate discovery. For example, discovery on a breach of contract claim

tied to specific documents forming an alleged contractual promise would be narrower than

discovery on vaguely-pled tort claims.

       B.      Discovery is Likely to be Burdensome for the Parties and the Court

       The Plaintiffs argue the Motion to Stay should be denied because Quinnipiac is merely

speculating that discovery will be extensive and burdensome since the Plaintiffs have not yet

served their discovery requests. (Dkt. 39, at 7.) Contrary to the Plaintiffs’ inference, this Court has

the authority to stay discovery before a party serves discovery requests. United States ex rel. Ameti,



                                                   5
          Case 3:20-cv-00784-KAD Document 41 Filed 10/26/20 Page 6 of 11




2016 WL 10490528, at *2 (granting motion to stay before discovery issued). Indeed, issuing a stay

at this early stage reduces any potential prejudice to the Plaintiffs because their discovery requests

are not pending. See Integrated Sys. & Power, Inc. v. Honeywell Int’l, Inc., No. 09 CV 5874 (RPP),

2009 WL 2777076, at *1 (S.D.N.Y. Sept. 1, 2009) (holding that the plaintiff would not be

prejudiced where no discovery requests had yet been served in the case and the commencement of

discovery would be delayed for only a few months).

        The Plaintiffs appear to suggest that discovery may be streamlined and will not be

burdensome because this is a putative class action. (Dkt. 39, at 8.) The fact that a class action

“permits the courts to try common issues of law and fact that affect all class members together,”

Fishon v. Peloton Interactive, Inc., No. 19-CV-11711 (LJL), 2020 WL 4284154, at *3 (S.D.N.Y.

July 27, 2020) (cited by the Plaintiffs), does not mean that discovery in this matter will not be

extensive and complex. Indeed, the Plaintiffs’ decision to not yet serve their discovery requests

would seem to be a strategic choice designed to enhance their chances of prevailing on this motion

by not allowing Quinnipiac to point to the breadth of specific requests in demonstrating the burden

that it is likely to face.

        The likely breadth of the scope of discovery is evidenced by the Plaintiffs’ statements in

the Rule 26(f) Report, where they state that “discovery will be necessary regarding the Fed. R.

Civ. P. 23 requirements necessary for Plaintiff to support her case that class certification should

be granted” and they identify fourteen different topics on which they anticipate discovery will be

necessary. (Dkt. 21, at 5, 9-10.) The topics that the Plaintiffs identify include seeking extensive

information related to Quinnipiac’s normal operations, measures taken to cope with the impacts of

the coronavirus, information relating to approximately 10,000 students and approximately 800

faculty members, documents related to Quinnipiac’s Board of Trustees meetings, and documents



                                                  6
         Case 3:20-cv-00784-KAD Document 41 Filed 10/26/20 Page 7 of 11




and communications relating to Quinnipiac’s transition to online learning. (See Dkt. 37-2, at ¶¶ 4-

7, 9, 13, 14.) Searching for and providing this kind of information would impose a substantial

burden and significant litigation expense on Quinnipiac. (Id. ¶¶ 4-7, 13, 14.) Taking depositions,

which likely would need to be conducted remotely during the pandemic (or otherwise potentially

expose attendees to health risks), would also be likely to take longer to complete and increase costs

due to inevitable technology issues and delays with the witness, court reporter, and counsel on

both sides all at different locations with different Internet connectivity levels.

       The Plaintiffs’ statement that they do not contemplate an expansion of the presumptive

discovery limits, (Dkt. 39, at 8), stands in contrast to the broad range of topics on which Plaintiffs

anticipate discovery, (Dkt. 21, at 5, 9-10). Further, their implication that discovery will not be

overly broad because their “claims center on actions and will request information applicable in

place during a single academic term: Spring 2020,” is belied by the next sentence in their

opposition brief which states that they “do anticipate extensive discovery into putative Class

Members’ individual experiences given Quinnipiac’s common policies and practices applicable to

students at large.” (Dkt. 39, at 9.) Quinnipiac also would need to take discovery from putative class

members in order to defend any motion for class certification, which would pose particular

challenges during the pandemic to the extent that subpoenas (if necessary) would have to be served

in person, and time-consuming virtual depositions arranged and conducted. Regardless of how the

Plaintiffs characterize the volume of anticipated discovery, it is likely to be broad and burdensome

and will require diverting resources that are currently committed to safeguarding Quinnipiac’s

operations and community during the COVID-19 pandemic.

       The Plaintiffs further argue that “[a]ny specific concerns that Quinnipiac may have

regarding the scope or burden of discovery should follow the routine course.” (Dkt. 39, at 9.) While



                                                   7
         Case 3:20-cv-00784-KAD Document 41 Filed 10/26/20 Page 8 of 11




Quinnipiac does intend to follow this routine course once discovery commences, this is not a factor

that weighs against a stay. It is evident from the Rule 26(f) Report that the parties disagree on the

scope of discovery necessary in this case and Quinnipiac anticipates making various objections to

the Plaintiffs’ requests as appropriate. The likelihood of motion practice relating to discovery

weighs in favor of a stay. See Cuartero, 2006 WL 3190521, at *3 (staying discovery pending

resolution of motion to dismiss, where, “[i]f discovery were to continue, it would also be likely to

result in additional motion practice”).

       Finally, contrary to the Plaintiff’s suggestion, Quinnipiac never asserted that FERPA

provides a privilege that prevents the disclosure of student records. (Dkt. 39, at 10.) Rather,

Quinnipiac noted that FERPA would require Quinnipiac to expend significant amounts of time

and money if it were required to disclose any student records. (Dkt. 37-2, at ¶ 12.) Under FERPA,

Quinnipiac may only disclose information pertaining to student records without the student’s or

parent’s written consent under certain circumstances, including, but not limited to pursuant to a

judicial order or lawfully issued subpoena, and then only after a “reasonable effort” to notify the

student that it intends to release the student’s protected education records. 34 C.F.R. §

99.31(a)(9)(ii) (emphasis added). (See also Dkt. 37-2, at ¶ 8.) Each student would then have an

opportunity to object to the disclosure of his or her records. (Dkt. 37-2, at ¶ 8.) Thus, if this Court

were to require Quinnipiac to produce any student records, Quinnipiac would be required to make

a “reasonable effort” to notify each student and a general notice may not satisfy the “reasonable

effort” standard. See Letter from L. Rooker, Family Policy Compliance Office, to E. Opton, Jr.,

University Counsel, The Regents of the University of California, dated Sept. 17, 1999 (“Notice on

campus bulletin boards or in campus newspapers would not be adequate to meet this

requirement.”),              which              may              be              found              at:



                                                  8
           Case 3:20-cv-00784-KAD Document 41 Filed 10/26/20 Page 9 of 11




https://www2.ed.gov/policy/gen/guid/fpco/ferpa/library/oakland_ca.html.                          These       are      all

significant and expensive undertakings that may not be necessary if the Motion to Dismiss is

granted. Similarly, redaction of approximately 10,000 student files prior to production would also

require the expenditure of significant resources (likely to exceed the cost of notifying students).

For all of these reasons, the burdensome nature of the anticipated discovery in this action weighs

in favor of a stay.

         C.       The Plaintiffs Would Not Be Prejudiced By a Stay

         The Plaintiffs argue that a delay of several months while the Court decides the Motion to

Dismiss unfairly prejudices them and the putative class members because it will delay their

recovery of the tuition refunds they claim they are owed.2 (Dkt. 39, at 11.) They also claim, without

evidence, that delaying discovery may result in the loss of evidence or the inability of witnesses to

recall specific facts. (Id. at 12.) The Plaintiffs have identified no evidence or records that are not

preserved or could deteriorate, nor have they identified any witnesses who they would be unable

to depose. Moreover, in light of the recent and unprecedented nature of Quinnipiac’s switch to

online learning and measures taken to combat the coronavirus, it is unlikely that material witnesses

would be unable to recall specific facts or events as a result of a temporary stay of discovery. In

short, the Plaintiffs have identified no reason why discovery is required on an urgent basis or

absolutely necessary at the preliminary stage of this case. No trial date has been set and the

Plaintiffs have yet to serve discovery requests. If Quinnipiac’s Motion to Dismiss is denied, the

parties simply can proceed with discovery with plenty of time to complete it. Because the




2
 To the extent the Plaintiffs suggest that there is a “true hardship” for students with little financial resources, (Dkt.
39, at 11), those likely would be students who received financial aid and likely would not be eligible for any significant
cash recovery even if Plaintiffs were to prevail in this case.

                                                            9
        Case 3:20-cv-00784-KAD Document 41 Filed 10/26/20 Page 10 of 11




adjudication of the pending Motion to Dismiss may obviate the need for burdensome discovery, a

brief stay of discovery until the Motion to Dismiss is resolved is both reasonable and warranted.

III.   CONCLUSION

       For all of these reasons, and the reasons set forth in Quinnipiac’s initial memorandum,

Quinnipiac respectfully requests that the Court enter an order staying discovery until the Court

rules on Quinnipiac’s Motion to Dismiss the First Amended Class Action Complaint.


                                                    DEFENDANT,
                                                    QUINNIPIAC UNIVERSITY,



                                                    By     /s/ Edward J. Heath
                                                      Edward J. Heath (ct20992)
                                                      Wystan M. Ackerman (ct24090)
                                                      Elizabeth R. Leong (ct24453)
                                                      Dan A. Brody (ct30301)
                                                      Robinson & Cole LLP
                                                      280 Trumbull Street
                                                      Hartford, CT 06103-3597
                                                      Tel. No.: (860) 275-8200
                                                      Fax No.: (860) 275-8299
                                                      E-mail: eheath@rc.com;
                                                      wackerman@rc.com; eleong@rc.com;
                                                      dbrody@rc.com




                                               10
        Case 3:20-cv-00784-KAD Document 41 Filed 10/26/20 Page 11 of 11




                                        CERTIFICATION

       I hereby certify that on October 26, 2020, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone

unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access

this filing through the Court’s CM/ECF System.




                                                              /s/ Edward J. Heath
                                                              Edward J. Heath




                                                 11
